Case 1:20-mj-02170-JJO Document 1 Entered on FLSD Docket 02/05/2020 Page 1 of 8




                           UNIIED STATES DISTRICT COURT
                           SO UTH ERN DISTR ICT O F FL OR IDA

                                xo. J.
                                     o -9 l                       'J$
 UNITED STATES OFAM ERICA
 V.


 CHm STOPHER EDGAR LIM A and
 G ER M AN G A BR IEL FLA CA ,

                 D efendants.
                                         /

                                 C W NHNA L C O V ER SH EET
                                                      .     ' %


 1.    D id thism atteroriginate f'
                                  rom am atlerpending in the CentralR egion ofthe U rlited States
       Attorney's Office prior to August 9, 2013 (M ag. Judge Alicia Va11e)?
                    Y es    x      No

       Didthismatteroriginatefrom am atterpendingin theNorthern Region oftheUnited States
       Attom ey's Office prior to August 8, 2014 (M ag. Judge Shaniek M aynard)?
                    Y es    x      No
            l.




                                             Respectfully subm itted,

                                             A RIAN A FAJA RD O O R SHAN
                                             U NITED STA TES A TTORN EY


                                                        $

                                    BY :
                                             M ICH AEL B .H OM ER
                                             A ssistantU nited States Atlorney
                                             CourtID No.A5502497
                                             99 N ortheast4th Street
                                             M inmi,Florida 33132-2111
                                             Te1:(305)961-9289
                                             M ichael.l-lomer@usdoj.gov
      Case 1:20-mj-02170-JJO Document 1 Entered on FLSD Docket 02/05/2020 Page 2 of 8


AO 91(Rev.11/11) CriminalComplaint
      .                                .           !


                                       U NITED STATES D ISTRICT C OURT
                                                                    forthe
                                                          Southern DistrictofFlorida

                     United StatesofAmerica                            )
                                  M.
                                                                       j.
                                                                       ), CaseNo       .           v   9 h30 3 .
                                                                                                               Y
                                                                                                               e          .

              CHRISTOPHER EDGAR LIMA and                               )
                GERMAN GABRIEL FLACA,                                  )
                                                                       )
                                                                       ).
                           Depndantts) '

                                                       CRIM INAL COM PLAINT
             1,thecomplainantfnthiscase,statethatthefollowing istruetothebestofmyknowledgeandbelief.
                                                                                           '
Onoraboutthedatets)of                         February4,2020,                inthecountyo1- Miami-Dadeandiroward inthe
          Southern      Districtof                'Florida         ,thedefendantts)violated:
               CodeSection                                                     OyenseDescr+tion
Title 18,United StatesCode,                            Conspiracyto comm itarm ed bank robbery
    Sections2113(a),(d),and371
Ti
 tle 18,United States Code,
                                                    A rm ed bank robbéry and attem pted arm ed bank robbery
Sections2113(a),(d),and2
Ti
 tle 18,United States Code,
    Sections2113(a)and2                                Bankrobbery
             Thiscriminalcomplâintis'based on thesefacts:
See Attached Affidavit.




             d Continuedontheatlachedsheet.

                                                                                                Complainant'
                                                                                                           ssignature
                                                                                           FBlSpec'lAgentAdam Pascoe
                                                                                                  înted ??t7 ea d title

Sworn to beforem eand signed in my presence.
%
$



D ate:               02/05/2020
                                                                                                  Jud e'
                                                                                                       s'signature
                                              N
                                       .

    City and state:                        Miami,Florida                         JohnJ. 'Sullivan,U.S.ChiefMagistrate Judge
                                                                                                Printednameand title
Case 1:20-mj-02170-JJO Document 1 Entered on FLSD Docket 02/05/2020 Page 3 of 8




                   AFFIDAW T IN SUPPORT O F CRIM INAL COM PLAINT

        1,Adnm Pascoe,being duly swol'n,deposesandstatesasfollows:

                            INTRODUCTION AND AGENT BACK GROUND

            1.   Iam a SpecialAgentwith theFederalBureau ofInvestigation (GTBI'')and have
 been so employed since 2019. 1nm currently assigned to the M inm iFielddoffice South Florida

 ViolentCdmesTask Force,which targetsindividualsinvolved in violentcrim e. Aspartofmy

 duties,Iinvestigate crimesrelated io bn'
                                        nk robberies and firennns offenses. I am authorized to

 applyforandexecutearrestwarrantsf6roffensesenum erated inTitle 18oftheUrlited StatesCode

 andto executesearch warrants.lhaveconducted atld assistedin violentcrim ehw estigations,and

 haveexecuted search warrantsthathave1edto seizuresofeyidencerelatedto violentcrim e.Prior
                    .                                        '           '
        .



 toworldnéasa SpecialAgentwith theFBI,IwajapoliceofficerinNorfolk?Virginia,from 2012
 to 2019.

                 Based on m y training and experience,and asfurther supported by the facts in this

 A ffidavit, I resped fully subm it that prob>ble cause exists to charge CH RISTOPHER ED GA R

 LIM A (G$L1M A'')and GERMAN GABRIEL FLACA (ITLACA'')with:(1)conspiracytocommit      '
                             .                           .
                                                                                             '
                        ,
 nrmedbnnkrobbery,inviolationofTitle18,Uited StatesCode,Sections2113(a),(d),and 371;
 (2)armedbankrobbery andatlemptedannedbnnkrobbery,inviolationofTitle 18,United States
 Code,Sections2113(a),(d)an.
                           d 2,
                              'and (3)bankrobbery,in violation ofTitle 18,United States
 Code,Sections2113(a)and2.
        3.       The statem entscontained in thisA ffidavitare based on m y personalknow ledge,as

 w ellasinformationrelayedtom ebyother1aw enforcep entofficials,bnnk security personhe1,and
                                                                     .                   ,




 civilian witnesses involved in this investigation. lhave not included in this A ffidavit each and

 every fact known to m e. Rather,1 havç included only the facts that are sufficientto establish
Case 1:20-mj-02170-JJO Document 1 Entered on FLSD Docket 02/05/2020 Page 4 of 8




 probable causefortheissuanceofacrim in>lcomplaintagainstLIM A and FLACA fortheabove-

 described crim inalviolations.

                                      PR O BA BLE CA USE

           4.   On oraboutFebrtzary 4,2020,atapprokim ately 2:14 p.m .,a male,lateridentified
 asFLA CA ,entered the Chase B ank located at 11295 Southw est 112th Street, Miami,Florida(the

 GlM iamiChaseBank''),abankwhosedepositsweretheninsttredbytheFederalDepositInsurance
 Corporation(TDIC'').
           5.   FLACA,wearing abluedenim button-up shirt,sunglasses,ashaggy blonde/w eyish

 long-haired wig,and ablack hatwol'n backwards,approached the victim bank tellerand handed

 the tellera handm itten note stating,&<lhave a gun and nothing to lose,givem e a1lthe m oney m ake

 itfast.'' Upon reading thenote,thevictim bank tellerbecnm efrightened and began tooperateher

 com puter to open the cash draw er. FLA CA then brN dished w hat appeared to be a black

 sem iautom atichandgun and held a lngerup.to hism outh,in orderto threaten the tellerto rem ain

 quiet.Thevictim bankteller,terrified,fainted.FLACA then exited thebnnkwithoutanym oney.

 'he attemptedbank robbery wasrecorded Mn thebnnk'svideo secutity cam eras.
 T
 '



           6.   Laterthatsam eday,on oraboutFebruary 4,2020,atapproxim ately 3:27 p.m .,a

 male,lateridentifiedasFLACA,enteredtheCitibanklocatedat18395PinesBoulevard,Pem broke

 Pines,Florida(theçipembrokePinesCitibanlc'),abnnkwhosedepositsweretheninsuredbythe
 FD IC .

           7.   FLACA,wearing awhitelong-sleeveshilt sunglasses,and aM arlinsbaseballhat,
 approached thevictim bank tellerand handed the tellera handwritten note stating,Gt1have agtm

 and nothing to lose,give m e a1l the m oney quick and quietly.'' FLA CA then brandished what

 appeared to bea blac'k sem iautom atichandgtm . FLACA also iold thevictim tellerin Spnnish to
Case 1:20-mj-02170-JJO Document 1 Entered on FLSD Docket 02/05/2020 Page 5 of 8




 calm down and to givehim everything thetellerhad.J.
                                                   n fearforhis/her safety,the victim bnnk

 tellerhanded FLACA a stack ofblnnk Citibank cashierschecks and money orders. FLXCA
 grabbed thecashierschecksand m oney ordersand exited the bnnk. The                 bank robbery

 w as recorded on the bank'svideo secudty cam eras.

           8.    W hileinvestigktingthisbankrobbery,1aw enforcementspokewith awitnesswho
 reportedthathe/shesaw FLACA,upon leavingthePembrokePinesCitibank,enteragrayorsilver

 olderm odelToyotaTundrabearing aFloridalicenseplate.Law enforcem entissued aBe-on-the-

 Lookout(<% OLO'')foravehiclematchingthatdescription.
           9.    Laterthatsnmeday,onoralloutFebruary4,2020,atapproximately4:35p.m.,a
 male,later identified asFLACA,entered the Chase Bnnk located at 12590 Sundse Boulevard,

 Sundse,Florida (the GGsurlriseChase Bank''),a bnnk whose depositswerethen instlred by the
 FD IC .

                 FLA CA ,w earing a derlim butlon-up shirt,stmglasses,and a black hatw ith a gr
                                                                                              'een

 Fox Racinglogoonthefront,approachedthevictim bnnk tellerandhandedthetellerahandwritten

 notedem andingm oney andthreatening thepossession ofaweapon.In fearforhis/hersafety,the

 victim bank teller handed FLACA approximately $1,000 in U.S.currency. FLACA took the
 m oney arld exitedthebarlk.Thisbank robberywasrecorded onthebank'svideosectzrity cameras.

                 Laterthatsnm e day,on oraboutFebruary 4,2020,atapproxim ately 5:25,p.m .,a

 m ale,lateridentified as FLACA ,enterçd the Chase Bank located at 10585 W iles Road,Coral

 Springs,Florida(theçlcoralSpringsChaseBank''),abank whosedepositswerethen instlredby
 the FD IC .

           12.   FLA CA ,w eadng a white long-sleeve shirt, sunglasses,and a dark-colored hat,

 approached the victim bnnk teller and handed the teller a handm itten note dem anding m oney and
Case 1:20-mj-02170-JJO Document 1 Entered on FLSD Docket 02/05/2020 Page 6 of 8




 threatening the possession ofa weapon. ln fearforltis/hersafety,thevidim bnnk tellerhanded .

 FLACA approximately $12,666 in U .S.currency. FLACA took them oney and exitçd the bank.
 Tllisbank robbery wasrecorded on thebank'svideo sectlrity cnm eras.

               Several minutes after FLACA departed from Coral Springs Chase Bank, at

 approxim ately 5:28 p.m .,1aw entbrcem ent saw a silverToyota Ttmdra beating Florida license

 plateLQV-C6Iwithin a onemilevicinityoftheCoralSpringsChaseBnnk. Law enforcement
                                                              '
                                                       .

 conducted atrafficstop and detainedthedriver,lateridentified asLIM A,and thepassenger,later

 identified asFLACA .

        14.    Inside the Toyota Tundra, law enforcem ent saw in plain view a portion of the

 suspected wig thatFLA CA wore when he robbed the M iam iChase Bank,the black hatwith a

 green Fox Racing logo on the âontthatFLACA woreFhen he robbed the Sunrise Chase Bank,

 and multiple$100 bills.
        15.    LIM A w as read his M iranda rights,and he w aived those rights. In a recorded

 statem ent,LIM A told 1aw enfbrcementthathehad driven FLA CA to allfourbank robberiesthat

 day in LIM A 'S ToyotaTundra. LIM A stated thàthe had been the driver,and thatFLA CA had

 gone inside and robbed each bnnk. LIM A stated thathe had authored the dem and noteswhich

 FLACA used to rob thebnnks,and thathehad provided FLACA with theblack iandgtm that
 FLA CA brandished atthe M iamiChaseBalzk and the Pembroke PinesCitibnnk. LIM A further

 stated thatthe black handgun was actually a B.B.gun. LIM A statéd thathe and FLACA w ere
 brothers-in-law ,thatthey had am eed to com m it the bnnk robberies together,and that they had

 agreed to divvy the proceeds.

        16.    LIM A further confessed to law enforcem entthat he had recently com m itted four

 otherbnnkrobberies,including (1)theDecember10,2019,robbery oftheChaseBnnklocatedat
Case 1:20-mj-02170-JJO Document 1 Entered on FLSD Docket 02/05/2020 Page 7 of 8




 4200 Southwest 152nd Avenue,M iami,Florida,during which LIM A brandished whatappeared

 to be a black handgun;(2)the January 6,2020,robbery ofthe ChaseBank located at 14045
 Northwest67th Avenue,M iam iLakes,Florida,during which LIM A presented the victim bank

 teller w ith a note threatening, çGl have a gun, calm ly give m e m oney and there w on't be any

 problems'';(3)theJanuary 10,2020,robbery oftheChaseBank located at8851 GladesRoad,
 Boca Raton,Florida,during which LIM A brandished whatappeared to be a black handgun;and

 (4)theJanuary 17,2020,robbery ofthe ChaseBank located at1499 ColonialBoulevard,Fort
 M yers,Florida,during w llich LIM A brandished whatappeared to be a black handgun.

        17.    LIM A told law enforcem ent that FLA CA w as not involved in those previous

 robberies.

        18.    LIM A told 1aw enforcem entthatthew eapon Fhich appeared to be ablqck handglm ,

 butwhich LIM A claim ed wasaB.B.gtm,thathehad brandished dtuing thosepreviousrobberies

 w asthe sam ew eapon he gaveto FLA CA ,and which FLA CA brandished,to com m itthe fourbank

 robberieson oraboutFebruary 4,2020.

        19.    Law enforcementhad been investigating those previous fourbnnk robberies and

 had obtainçd suzweillancefootagefrom a11fourbanks'security cnm eras.Thephysicalappearance

 ofthe suspectofthose robberies as depicted on al1four bnnks'sutweillance footage is consistent

 with thephysicalappearance of LIM A .




                       ETHIS SPACE LEFT INTENTIONALLY BLANK)
Case 1:20-mj-02170-JJO Document 1 Entered on FLSD Docket 02/05/2020 Page 8 of 8


                                                    '.
                                                     .

                                     CO N CL U SIO N

        20.    Based on m ytraining and experience,arid asfurthersupported by the factsin this .

 Afsdavit,Irespectfully submitthatprobablecauseexiststochargeLIM A afldFLACA with:(1)
 conspiracy to com m itarm ed bank robbery,in violation of Title 18,Uliited States Code,Sections
           '                                                .
                     .          .



 2113(a),(d),and371;(2)armedbnnkrobberyandatlezriptçdarmedbankrobbery,in violation of
 Title 18,United StatesCode,Sections2113(a),(d)and 2;and (3)bnnk robbery,in violation of
 Title18,UnitedStatesCode,Sections2113(à)and2.
        FURTHER YOUR AFFIANTSAYfTH NAUGH .

                                                                     >
                                            SPECIAL A      N T A 17AM PA SCOE
                                            FEDEM L BUREAU OF W VESTIGATION

 Subsclibed andsw rllb re e
 this5m day ofFe    ary 020



 H ON OM B J 1-m J.O 'SULLIV AN
 UM TED ST TES C EF M AGISTM TE JUDGE




                                               6
